Case 8:15-cv-00011-TPB-CPT Document 146 Filed 12/20/19 Page 1 of 3 PageID 1578




                          UNITED STATES DISTRICT COURT FOR
                           THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  OXEBRIDGE QUALITY RESOURCES                                       CASE 8:15-cv-00011
  INTERNATIONAL, LLC, and
  CHRISTOPHER PARIS, Individually

   Plaintiffs v.

  MARC SMITH, individually, and d/b/a
  CAYMAN BUSINESS SYSTEMS

  Defendants
                                          /

                         MOTION FOR SHOW CAUSE ORDER

         Plaintiffs, Christopher Mark Paris and Oxebridge Quality Resources International,

  LLC, through undersigned counsel, hereby files this MOTION TO SHOW CAUSE

  AGAINST MARC SMITH for violating the Joint Stipulation on Injunction and Order

  Granting the joint stipulation regarding the Amended Preliminary Injunction

  (“Preliminary Injunction”), (Dkt. 33) and (Dkt. 35). In support of this motion we rely on

  the Motion for Contempt against Marc Smith, the declarations of Chris Paris and the

  undersigned counsel, and the accompanying memorandum of law. A proposed show

  cause order is hereby submitted herewith.

                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and complete copy of this document was electronically
 filed with the clerk of courts in Broward County, Florida on the 20th day of December 2019.
                                                     Respectfully submitted,

                                                     Shrayer Law Firm, LLC.
                                                     912 South Andrews Avenue
                                                     Fort Lauderdale, FL 33316
                                                     Tel. (954) 601-3732
                                                     Email: ghs@shrayerlaw.com


                                                 1
Case 8:15-cv-00011-TPB-CPT Document 146 Filed 12/20/19 Page 2 of 3 PageID 1579




                                          /s/Glen H. Shrayer

                                          Glen H. Shrayer, Esq.
                                          Fl Bar No. 57253




                                      2
Case 8:15-cv-00011-TPB-CPT Document 146 Filed 12/20/19 Page 3 of 3 PageID 1580



                           UNITED STATES DISTRICT COURT FOR
                            THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  OXEBRIDGE QUALITY RESOURCES                                       CASE 8:15-cv-00011
  INTERNATIONAL, LLC, and
  CHRISTOPHER PARIS, Individually

   Plaintiffs v.

  MARC SMITH, individually, and d/b/a
  CAYMAN BUSINESS SYSTEMS

  Defendants
                                          /


                               ORDER TO SHOW CAUSE


        Upon consideration of the Motion for Contempt, the Motion for Order to Show

 Cause, the Declarations of Christopher Paris and Glen Shrayer, Esq., and the

 accompanying memorandum of law, it is hereby

        Ordered that the Defendants, Marc Smith, d/b/a Cayman Business Systems, appear

 before the Court on ____ day of _______________ 2020, at _________________ o’clock

 ___m., to show cause why they should not be held in contempt for violating the Joint

 Stipulation on Injunction and Order Granting the joint stipulation regarding the Amended

 Preliminary Injunction (“Preliminary Injunction”), (Dkt. 33) and (Dkt. 35).



        Dated this _______ day of __________________________ 2019.




                                                 3
